UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION
ROYLIN JAMES ROBINSON,
Plaintiff,
v. Case No: 5:18-CV-279-Oc-02PRL
STATE OF FLORIDA, et al.,
Defendants.
ORDER

Plaintiff, Roylin James Robinson, proceeding pro se, is currently incarcerated at
Apalachee Correctional Institution, has previously been granted leave to file an
Amended Complaint (Doc. 17) pursuant to 42 U.S.C. § 1983. The case is due to be
dismissed because the Plaintiff is prohibited from proceeding in forma pauperis, per 28
U.S.C. § 1915(g) and did not pay the filing fee at the time he initiated this case.

The Prison Litigation Reform Act (PLRA) amended 28 U.S.C. § 1915 by adding
the following subsection:

(g) In no event shall a prisoner bring a civil action or appeal
a judgment in a civil action or proceeding under this section
if the prisoner has, on 3 or more prior occasions, while
incarcerated or detained in any facility, brought an action
or appeal in a court of the United States that was dismissed
on the grounds that it is frivolous, malicious, or fails to state
a claim upon which relief may be granted, unless the
prisoner is under imminent danger of serious physical

injury.
28 U.S.C. § 1915(g). Section 1915(g), commonly referred to as the “three strikes”
provision, requires this Court to consider prisoner actions dismissed before, as well as
after, the enactment of the PLRA.

Many of Robinson’s earlier actions were dismissed under the “three strikes”
provision in Section 1915(g), such as Roylin Robinson v. Robert Dillinger, 5:18-cv-597-
Oc-34PRL; Roylin Robinson v. Julia Jones, 5:18-cv-598-Oc-41PRL; Roylin Robinson v.
FINU Perez, 5:18-cv-599-Oc-39PRL; Roylin Robinson v. Sheriff Bob Gualtiert, 8:18-cv-
2885-T-23AEP; Roylin Robinson v. Sheriff Bob Gualtieri, 8:18-cv-2892-T-23AEP; and
Roylin Robinson v. Continental Inn, Inc., 8:19-cv-476-T-23AAS. Each of the above six
cases was dismissed under Section 1915(g) because Robinson had at least three earlier
cases that were dismissed during the mandatory review process under Section
1915(e)(2).' Neither the present case nor the above cases meet the exemption under
Section 1915(g).?

Because Plaintiff has had three or more prior qualifying dismissals and his
allegations do not warrant the imminent danger exception to dismissal, this action will

be dismissed without prejudice. Plaintiff may initiate a new civil rights action by filing

 

' See Case Nos. (1) 8:17-cv-1719-T-I7MAP (M.D. Fia.) (failure to state a claim), (2) 8:17-cv-
1790-T-35TGW (M.D. Fla.) (failure to state a claim), (3) 8:18-cv-1348-T-23CPT (M.D. Fla.)
(failure to state a claim), and (4) 8:18-cv-1349-T-36AAS (M.D. Fila.) (failure to state a claim).

? Plaintiff has also been warned that if he continues to file civil rights actions without payment
of the filing fee the district court might impose sanctions. See Robinson v. Gaultieri, 8:19-cv-
805-T-35SPF and Robinson v. Continental Inn, 8:19-cv-806-T-23JSS.
a new civil rights complaint form and paying $400.00 ($350.00 filing fee and $50.00
administrative fee).

Upon due consideration, Young’s claims are DISMISSED without prejudice.
The Clerk is directed to enter judgment accordingly, terminate any pending motions,
and close the file.

DONE and ORDERED in Tampa, Florida on May 2459

ica

WILLIAM F. JUNG
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Pro Se Party
